IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 152 DB 2019 (No. 87 RST 2019)
                                           :
RITA MARIE EICHMAN                         :
                                           : Attorney Registration No. 58446
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       : (Philadelphia County)


                                       ORDER


 PER CURIAM


        AND NOW, this 21st day of October, 2019, the Report and Recommendation of

 Disciplinary Board Member dated October 11, 2019, is approved and it is ORDERED that

 Rita Marie Eichman, who has been on Retired Status, has never been suspended or

 disbarred, and has demonstrated that she has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.